DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Response to Amendment
The amendment presented with the Request for Continued Examination filed on 11/08/2021 has been entered. Applicant’s amendments, as well as Applicant’s Arguments/Remarks have been fully considered and found persuasive. Therefore, the rejections under 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(1), as well as the 35 U.S.C. § 103  previously set forth in the Final Office Action mailed 10/20/2021 are hereby withdrawn.
Claims status
Claims 1 – 11 and 29 – 37 remain pending
Claims 1 – 6, 9, 11, 29 and 31
Claims 18, 20, and 22 – 28 are cancelled
Claims 12 – 17,  19 and 21 
In view of the amendment filed on 11/08/2021, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5 – 6, 8, 9, 11, 29, 31, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US PGPub. No. 2008/0000557 A1; Ghosh) , in view of Saunders et al. (US Pat. No. 5,974,847; Saunders) and Hanson (US PGPub. 2011/0195230 A1).
Regarding claim 1 and claim 9. Ghosh discloses a method for forming a metallic structure (“a sheet material having a refined grained structure,” see Ghosh at [[0019]), the method comprising: 
creating a precursor (Ghosh at [0019] discloses the method comprising a step of molding a rapidly solidifying a metal alloy to form a fine grain precursor”; see [0031], [0122], [0142]) 
altering a shape of the precursor at a superplastic temperature of a material of the precursor (see Ghosh at [0151], “The final net-shaped part is thereby after formed by either superplastic forming (SPF), warm drawing, warm stamping or other methods. … Once the net-shaped part is formed, optional heat treating (annealing, etc.) may be done to the final part to grow the grains so as to stop SPF and to impart creep resistance to the final article. As a result, what is attained is an inexpensive, light-weight part with very high strength to weight ratio, along with enhanced toughness.”)

 However, Ghosh is silent to the method, wherein the precursor is created for a pressure membrane, the precursor including a contour having a linearized length corresponding with a linearized length of a surface of a forming tool; affixing a perimeter of the precursor to a perimeter of a base member, leaving a volume between the base member and the precursor; altering the shape of the precursor by forcing the precursor into complementary contact with the forming tool, at the surface of the forming tool; and setting the shape of the precursor while the precursor is held in complementary contact.
In the same field of endeavor of superplastic forming processes, Saunders discloses a method of superplastic sheet material forming, for reducing thinning or tearing of superplastic formable sheet material by displacing the material with solid die elements prior to using differential gas pressure to stretch the sheet into conformity with a die surface (Saunders at Col. 1, ll. 4-10). 
Saunders discloses the method comprises a stretch forming tool 30, comprise by a lower platen 32 (Col. 3, ll. 65-67) and upper die platen 34 (Col. 4, ll. 1-6), which carries a female forming die 36 (Col. 4, ll. 1-6), a steel preform block 50 (analogous to the claimed “forming tool”; see Saunders at Col. 4, ll. 12-19) position on the lower platen 32. 
A sheet 60 is placed on top of preform 50, the sheet and die members 32 and 36 are electrically heated to the desired SPF temperature (e.g., about 500 °C), the upper forming die 36 is then slowly lowered toward die platen 32 into engagement with the periphery of sheet 60 (analogous to the claimed “the precursor including a contour having a linearized length corresponding with a linearized length of a surface of a forming tool [e.g., Saunders preform 50]; Col. 4, ll. 20-30); 
Saunders at Col. 4, ll. 25-30 discloses that when die 36 is fully lowered against the edges 62 of sheet 60, it presses the edges into sealing engagement with the complementary surface 64 of platen 32 (analogous to the claimed “affixing a perimeter of the precursor to a perimeter of a base member, leaving a volume between the base member and the precursor [see Saunders FIG. 2A and 2B]); 
As die 36 is lowered, it pulls the heated sheet 60 down around insert 50, more of the material of the initially flat sheet 60 is thus drawn into the cavity region 46 of the forming die 36, and states that more of the sheet has been drawn into die cavity 48 than would have been enclosed within the die if the sheet had simply been stretched flat between the die members (see FIG. 3) – analogous to the claimed “altering the shape of the precursor by forcing the precursor into complementary contact with the forming tool, at the surface of the forming tool.”
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Ghosh’s method of forming a metallic structure , wherein the precursor includes a contour having a linearized length corresponding with a linearized length of a surface of a forming tool; affixing a perimeter of the precursor to a perimeter of a base member, leaving a volume between the base member and the precursor; altering the shape of the precursor by forcing the precursor into complementary contact with the forming tool, at the surface of the forming tool; and setting the shape of the precursor while the precursor is held in complementary contact, as taught by Saunders.
One of ordinary skill would have been motivated to pursue the modification, since Saunders teaches his method of superplastic sheet material forming, reduces thinning or tearing of superplastic formable sheet material by displacing the material with solid die elements prior to using differential gas pressure to stretch the sheet into conformity with a die surface (Saunders at Col. 1, ll. 4-10).

In the same field of endeavor of tooling aids for applying pressure in laminating, and methods for their use [Abstract, Hanson], Hanson discloses a method and system for forming composite laminates [0003], which utilizes a metallic structure (“caul,” 250, 450; analogous to the claimed “precursor for a pressure membrane”) [0009], the caul (precursor/pressure membrane) being  configured to apply pressure to the laminate on the mold surface and can include a curved base portion (analogous to the claimed “the precursor including a contour”), positioned between first and second corner portions [0010].
Hanson discloses that pressing the base portion of the caul toward the side region of the mold surface causes the base portion to flatten and drive the first and second corner portions outwardly toward the first and second transition regions, respectively, of the mold surface (reading on the claimed “a contour having a linearized length corresponding with a linearized length of a surface of a forming tool”) [0010].
Hanson’s [0005] discloses, “Heat and/or pressure can be applied to the resin-impregnated fibers on the mold surface to cure the resin and harden the laminate in the shape of the mold. The heat and pressure can be applied with an oven, an autoclave, a heated flat or contoured forming tool, or a combination of methods including the use of a vacuum bag,” and Col. 5, l. 19-21 “the fiber plies 210 can be cured after compacting by the application of heat and/or pressure in a suitable oven or autoclave.”
	Hanson at [0024] discloses, “In other embodiments, the caul 250 can have other shapes, including other more linear shapes. For example, in another embodiment the base portion 253 can have an inverted V shape, or a partial-inverted V shape.” – reading on the claimed “a precursor having a contour”.

	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ghosh/Saunders method for forming a metallic structure, wherein the method comprises creating a precursor for a pressure membrane, such as the pressure membrane taught by Hanson, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07:
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . 
One would have been motivated to modify Ghosh/Saunders method for the purpose of, e.g., so as to provide a method and apparatus for forming composite parts, such as laminating fiber-reinforced resin materials on female tools, as taught by Hanson [0003].

Regarding claim 5. Ghosh/Saunders/Hanson discloses the method of claim 1 wherein: creating the precursor comprises utilizing a metal selected from the group consisting of: aluminum (Ghosh [0004]), titanium (Ghosh [0007]), steel (Ghosh [0009], and magnesium (Ghosh [0002]).

Regarding claim 6. Ghosh/Saunders/Hanson discloses the method of claim 1, further comprising, inflating the volume while maintaining a thickness of the precursor at a temperature between six hundred and sixteen hundred degrees Fahrenheit – Saunders discloses using differential gas pressure to stretch the sheet into conformity with a die surface (Saunders at Col. 1, ll. 4-10), sheet 60 is placed on top of preform 50, the sheet and die members 32 and 36 are electrically heated to the desired SPF temperature (e.g., about 500 °C; 932 °F, overlapping the claimed range). Saunders further discloses at Col. 3, ll. 3-11, “Care is taken in the design of the preform to avoid excessive wrinkling of the drawn-in metal and to maintain a tight gas seal at the periphery of the sheet upon full die closure. The uniformity in thickness of the stretch-formed part is improved.” Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have selected the portion of Saunders’ temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
	One of ordinary skill would have been motivated to pursue the modification, since Saunders teaches his method of superplastic sheet material forming, reduces thinning or tearing of superplastic formable sheet material by displacing the material with solid die elements prior to using differential gas pressure to stretch the sheet into conformity with a die surface (Saunders at Col. 1, ll. 4-10).

Regarding claim 8, Ghosh/Saunders/Hanson, Ghosh discloses at [0163], “Potential markets for products manufactured by the present invention are envisioned in the automotive and aerospace fields, among others, where weight savings can be gained by replacing steel and aluminum with magnesium. Complex 3-D net-shapes can be SPF to greatly reduce the number of sub-assemblies and the costs of multiple fabrication and assembly. High tensile strength and high toughness will be attained by sub-micron grain sizes, second phase nanocrystals and by the selection of ductile alloys. The unique microstructure so attained will greatly reduce texture and its usual barrier to formability.” – reading on the limitation “a portion of an aircraft assembled according to the method of claim 1.”

Regarding claim 11. Ghosh/Saunders/Hanson discloses the method of claim 9 wherein: the precursor contacts the forming tool during the shaping (see Saunders at Col. 4, ll. 20-30).

Regarding claim 29. Ghosh/Saunders/Hanson discloses the method of claim 1 further comprising: creating the pressure membrane from the precursor and the base member (e.g., see Saunders at Col. 4, 20-40).

Regarding claim 31. Ghosh/Saunders/Hanson discloses the method of claim 29 wherein: the perimeter of the precursor forms an airtight seal with the perimeter of the base member (e.g., see Saunders at Col. 4, ll. 29-37).

Regarding claim 33, Ghosh/Saunders/Hanson discloses the method of claim 1, wherein the precursor is made from a material that exhibits a grain size between one and ten micrometers (Ghosh at [0019], “the present invention provides for the initial formation of a fine grain precursor having a grain size of less than about 10 micrometers.”).

Regarding claim 37, Ghosh/Saunders/Hanson discloses the method of claim 9, wherein shaping the precursor comprises inflating the precursor (e.g., see Saunders at Col. 1, ll. 4-10).

Claims 2 – 4 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Saunders and Hanson, as applied to claim 1 above, and further in view of Fanelli et al. (US Publication 2019/0224937 A1; Fanelli), and further in view of Carlson et al. (US Publication 2019/0366653 A1; Carlson).
Regarding claims 2 - 4 and 36, The Examiner respectfully points out to the Applicant said claims are mutually exclusive species. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first, see MPEP 806.04 (f). In this case, the claimed species for forming the precursor are mutually exclusive, since the claims do not overlap in scope. 
Claim 2 requires the creating the precursor by “stamp forming,” claim 3 requires the forming of the precursor by “incremental sheet forming,” and claim 4 requires the forming of the precursor to be “additively manufactured,” and each claim only discloses limitations for a single species, not applicable to the second and third species.  
In the same field of endeavor of laminated compositions and methods of manufacture comprising sheet metal (Abstract), Fanelli discloses a laminated sheet metal material, and further discloses, “Forming sheet metal products are well known in the art. For example, the laminated sheet metal material can be formed by processes such as: bending, curling, decambering, deep drawing, expanding, hemming, seeming, incremental sheet forming, ironing, laser cutting, photochemical machining, perforating, press brake forming, punching, roll forming, rolling, spinning, stamping, water jet cutting, or wheeling.” [0107].
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ghosh/Saunders/Hanson’s method by forming the precursor by any known method, such as “stamp forming or incremental sheet forming,” as taught by Fanelli, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  
One would have been motivated to modify Ghosh/Saunders/Hanson’s method by choosing between an incremental sheet forming method or a stamping method for forming the precursor for the purpose of  choosing the most cost-effective option for its intended use. See MPEP 2144.07.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, providing a precursor for the method for forming a metallic structure. See MPEP 2143, KSR Rationale “A”.

As to claim 4 limitation, “creating the precursor comprises additively manufacturing the precursor,” Carlson, in the analogous art of 3D printed cauls (analogous to the claimed precursor) for composite part fabrication (Abstract), discloses, “Embodiments described herein provide a three dimensional (3D) printed end cauls that may include internal volumes of sintered and unsintered material. These end cauls may be reliably printed from metal, ceramic, or other materials, and the printing process enables detailed features and tight radii to be accurately reproduced in accordance with design parameters. This enhances the ability of the end cauls to be used as Outer Mold Line (OML) tooling. Furthermore, 3D printed metal designs may be rapidly updated and revised without incurring substantial tooling costs.” [0004].
It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to modify Ghosh/Saunders/Hanson’s method by additively manufacturing the precursor,” as taught by Carlson, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  
One would have been motivated to modify Ghosh/Saunders/Hanson’s method by choosing an additively manufacturing method for forming the precursor, since Carlson teaches these cauls made from the 3D printing process enables detailed features and tight radii to be accurately reproduced in accordance with design parameters [0004].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, providing a precursor for the method for forming a metallic structure. See MPEP 2143, KSR Rationale “A”.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Saunders and Hanson, as applied to claim 1 and 9 above, and further in view of Kennedy et al. (US Pat. No. 8,961,732 B2; Kennedy).

Regarding claim 7 and claim 10, Ghosh/Saunders/Hanson discloses the method as discussed in claims 1 and 9, except for, wherein the precursor includes regions of decreased thickness that contact the forming tool during superplastic deformation before other regions of the precursor, as claimed in claim 7, and forming the precursor with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping, as claimed in claim 10.
In the same field of endeavor of manufacturing of composite parts for aircrafts (Col. 6, l. 40-42), Kennedy discloses a method and device for compressing a radius in the laminate (Col. 1, l.6-9). Kennedy discloses a caul 50 (precursor), which includes an inside radius R substantially conforming to the radius 34, and having a thickness T at its upper extremity 56 which generally matches the combined thickness of the lower flange 26, the caul 50 being tapered in its thickness from its upper extremity to its lower extremity (i.e., see Fig. 5), resulting from this tapering in reduced mark-off imparted to the spar (laminate) by the caul 50 during the compaction process (Col. 4, l. 24-32). Kennedy discloses the precursor includes regions of decreased thickness that contact the forming tool before other regions of the precursor (see Col. 1, l. 58-67, cont. Col. 2, ll. 1-15). 
As to the limitation “forming the precursor with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping,” the examiner points out that Kennedy’s tapered caul will inherently have regions of increased thickness (areas less tapered) that could contact the forming tool after the decreased thickness regions of the precursor during the shaping.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghosh/Saunders/Hanson’s method so that the precursor includes regions of decreased thickness that contact the forming tool during superplastic deformation before other regions of the precursor, and with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping, as taught by Kennedy. 
One would have been motivated to modify the precursor with areas of decrease thickness, since Kennedy teaches that this tapering results in reduced mark-off imparted to the spar (laminate) by the precursor during the compaction process (Col. 4, l. 24-32).

Claims 30, 32 and 34 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Saunders and Hanson, as applied to claim 29 above, and further in view of Matsen et al. (US PGPub. 2015/0013894 A1; Mat).
Regarding claim 30. Ghosh/Saunders/Hanson discloses the method of claim 29, except for, wherein the pressure membrane forms a shape for consolidating a composite part into a C-channel.
In the same of endeavor of metallic bladders (analogous to the claimed “precursor for pressure membranes”), Mat discloses a method of forming the precursor (metallic bladder) comprises incremental sheet forming the precursor (Mat’s [0229] discloses, metallic bladder 2100 may be metallic bladder 1504 of FIG. 15. Metallic bladder 2100 has first metal sheet 2102 a second metal sheet beneath first metal sheet 2102, and weld 2104 connecting first metal sheet 2102 and the second metal sheet. In this example, weld 2104 travels around the entirety of edge 2106 of metallic bladder 2100).
Mat discloses altering a shape of the precursor at a superplastic temperature of a material of the precursor ([0178]; “metallic bladder 1504 may be superplastically formed.”).
	Mat at [0075] discloses, “Following consolidation, structure 206 may be cut to form a plurality of products. Each of the plurality of products may have a cross-section comprising a portion of cross-section 228. In one illustrative example, structure 206 may be cut along a centerline to form two structural supports each having a substantially C-shaped cross-section.”
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Ghosh/Saunders/Hanson’s method wherein the pressure membrane forms a shape for consolidating a composite part into a C-channel, since "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
	One would have been motivated to modify Ghosh/Saunders/Hanson with the method of Mat for manufacturing aircraft parts, since Mat teaches aircraft are being designed and manufactured with greater and greater percentages of composite materials. Composite materials are used in aircraft to decrease the weight of the aircraft. This decreased weight improves performance features such as payload capacity and fuel efficiency. Further, composite materials provide longer service life for various components in an aircraft. Mat at [0044].

Regarding claim 32. Ghosh/Saunders/Hanson discloses the method of claim 29, except for further comprising: placing a port into the pressure membrane. Mat discloses the placing a port (326) into the pressure membrane – [0096] discloses, “Connectors 326 located at the ends of plurality of induction coils 320 may connect plurality of induction coils 320 to a controller, power source, coolant supply, or other external utility. Connectors 326 may be a physical implementation of connectors 260 of FIG. 2.”
One would have been motivated to modify Ghosh/Saunders/Hanson with the method of Mat for manufacturing aircraft parts, since Mat teaches aircraft are being designed and manufactured with greater and greater percentages of composite materials. Composite materials are used in aircraft to decrease the weight of the aircraft. This decreased weight improves performance features such as payload capacity and fuel efficiency. Further, composite materials provide longer service life for various components in an aircraft. Mat at [0044].

One would have been motivated to select a material for the precursor of Mat that exhibits a grain size between 4 and 5 micrometers, since Mat discloses the precursor could be made from aluminum alloys that need to be able to withstand shape manipulations at superplastic temperatures, as the aluminum alloy taught by NPL1.

Regarding claim 34. Ghosh/Saunders/Hanson discloses the method of claim 1, except for, wherein altering the shape of the precursor is performed at a pressure between twenty and six hundred pounds per square inch. Mat’s [0182] discloses, “In some examples, the pressure applied to metallic bladder may be about 250 pounds per square inch (psi).”

Regarding claim 35. Ghosh/Saunders/Hanson discloses method of claim 1, except for, wherein affixing the perimeter is performed via welding -  Mat’s [0281] “The metallic bladder may be created by friction stir welding two metallic sheets. Friction stir welding may create a weld of sufficient thickness to maintain pressure within the metallic bladder. Friction stir welding may create a metallic bladder which may contain higher pressures without leaks.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 11, 29 – 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712